DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 have been cancelled.  Claims 36-55 were added by amendment .

Election/Restrictions
Applicant's election with traverse of Group I, and a Programmed Death 1 (PD-1) binding molecule having the CDR1 of SEQ ID NO: 13, CDR2 of SEQ ID NO: 14, and CDR3 of SEQ ID NO: 15, in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden of search.  This is not found persuasive because the claims were restricted under lack of unity where burden of search is not a consideration.  In addition, there is a burden of search.  At least for example, the inventions of Groups I-VI the inventions have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter.  
In addition, the large number of sequences recited in the claims creates a burden of search.
MPEP 2434 discusses examination of patent applications claiming large numbers of
nucleotide sequences:
Polynucleotide molecules defined by their nucleic acid sequence (hereinafter “nucleotide sequences’) that encode different proteins are structurally distinct chemical compounds. These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.

In 1996, the Director decided sua sponte to partially waive the requirements of 37 CFR 1.141 et seq. and permit a reasonable number of such nucleotide sequences to be claimed in a single application. See Examination of Patent Applications Containing Nucleotide
Sequences, 1192 OG 68 (November 19, 1996).

In 2007, the Director rescinded the waiver. See Examination of Patent Applications
Containing Nucleotide Sequences, 1316 OG 123 (March 27, 2007).

The instant claims include a large number of amino acid sequences. The comments in
MPEP 2434 are applicable to the instant claims. Each claimed antibody is a structurally distinct
chemical compound. Each claimed antibody is presumed to represent an independent and distinct invention based on the current record. There is a recognized burden of search when examining multiple sequences.
The requirement is still deemed proper and is therefore made FINAL.

Claims 39, 43-47, and 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected PD-1 binding molecule (claim 39) or invention (claims 43-47 and 49-54), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2022.
	Applicant is advised that claim 39 does not recite any embodiments directed to a Programmed Death 1 (PD-1) binding molecule having the CDR1 of SEQ ID NO: 13, CDR2 of SEQ ID NO: 14, and CDR3 of SEQ ID NO: 15.  Applicant is also advised that claim 39 is missing part (e).




Specification
The disclosure is objected to because of the following informalities: 
The incorporation of sequence listing on the first page of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See amendment submitted 9/16/2020.
Claim 37 and page 4 of the specification recite amino acid sequences for CDR1, CDR2, and CDR3.  These sequences are not referenced by an appropriate sequence identifier and do not appear to be present in the sequence listing.  Any corrections to the sequence listing should be made in the same time period of response as for this Office action.
The Brief Description of the Drawings on pages 7-8 do not reference all of the subparts of the figures (for example, parts (a) and (b) of Figure 1).  Applicant is requested to review all figures and compare them to their brief description in the specification.
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-38, 40-42, 48, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 is directed to:
 A Programmed Death 1 (PD-1) binding molecule comprising at least one immunoglobulin single variable domain (for example, VHH), wherein the VHH comprises CDR1, CDR2 and CDR3, and wherein:
a) CDR1 comprises an amino acid sequence which is at least 90% identical to SEQ ID NO: 13, CDR2 comprises an amino acid sequence which is at least 90% identical to SEQ ID NO: 14, and CDR3 comprises an amino acid sequence which is at least 80% identical to SEQ ID NO: 15; or
b) CDR1 differs in amino acid sequence from SEQ ID NO: 13 by an amino acid addition, deletion or substitution of not more than 2 amino acids; CDR2 differs in amino acid sequence from SEQ ID NO: 14 by an amino acid addition, deletion or substitution of not more than 2 amino acids; and/or CDR3 differs in amino acid sequence from SEQ ID NO: 15 by an amino acid addition, deletion or substitution of not more than 2 amino acids.

SEQ ID NO: 13 has 10 amino acids. With respect to claim 36, part (a), 90% identity permits one amino acid change (9/10 = 90%) in CDR1.
	SEQ ID NO: 14 has 15 amino acids.  With respect to claim 36, part (a), 90% identity permits one amino acid change (14/15 = 93%, 13/15 = 87%) in CDR2.
	SEQ ID NO: 15 has 7 amino acids.  With respect to claim 36, part (a), 80% identity permits one amino acid change (6/7 = 86%, 5/7 = 71%) in CDR3.

	Claim 37 is directed to:
A Programmed Death 1 (PD-1) binding molecule comprising at least one
immunoglobulin single variable domain (for example, VHH), wherein the VHH comprises CDR1, CDR2 and CDR3 selected from the group comprising:
(a) CDR1 which is represented by DSIX1SX2VNMG, wherein X1=D or Q, and X2=M or L;
(b) CDR2 which is represented by LIAX3YITHYADFVKG, wherein X3=N, T, Y, R or W;
(c) CDR3 which is represented by RX4IXsX6DY, wherein X4=N or S, Xs=I, R or Y, and X6=V or E.
	The choice of two amino acids at X1, two amino acids at X2, five amino acids at X3, two amino acids at X4, three amino acids at X5, and two amino acids at X6 results in 240 possible sequence permutations (2 x 2 x 5 x 2 x 3 x 2 = 240).  
The elected VHH having CDR1 of SEQ ID NO: 13, CDR2 of SEQ ID NO: 14, and CDR3 of SEQ ID NO: 15 has D at X1, L at X2, T at X3, N at X4, I at X5, and V at X6.  These CDRs are found in SEQ ID NO: 42 (see claim 40).
	The specification discloses twelve particular VHH that bind PD-1.  See  Table A and Table 3.  Only AP17R1-2H2 (parental)/AP17R1-2H2-Z1 (lead) and AP17R1-2H2-Z1-R1-14A1 (corresponding to the elected VHH) were tested for the properties recited in  claim 42.  See Figures 4-9 and Tables 7-10.  The sequences for these twelve VHH are not representative of all sequence permutations embraced by claim 37.  In particular, none of the VHH in Table A has E at X6.  In particular, VHH 4B2 has S at X1.  This is not a permitted choice for this position in claim 37.  Nine of the twelve VHH have D and L for X1 and X2, respectively. Eight of the twelve VHH have N at X4.  Nine of the twelve VHH have N, I, and V, for X4, X5, and X6, respectively.   The sequences for these twelve VHH are not representative of all VHH embraced by claims 36, 38, and 40 either.  The claimed genus of VHH have considerable sequence variability.  At least for example, none of the VHH have Q, M, Y, S, R, and V for X1, X2, X3, X4, X5, and X6.  It cannot be predicted if a VHH with these amino acids (encompassed by claim 37; claim 36, part (b); claim 40, part (c)) would bind PD-1 (claim 36, 37 and 40), be an antagonist (see claim 38), or have any of the properties in claim 42.  The properties of VHH within the scope of the claims but having significant structural variability as compared to the structure of the twelve disclosed VHH could not be predicted.  Note that none of the twelve VHH inserted or deleted any amino acids as recited in claim 36, part (b), and claim 40, part (c).
	Soler et al. (2021) discusses mutating VHH.  Mutations in the framework regions resulted in soluble aggregates.  See section 3.1 and Figure 1.  Various combinations of VHH grafting and humanizing mutations led to unexpected results and unpredictable changes in stability and binding affinity.  See section 3.3, particularly at page 9, and conclusion section on page 11.  Soler et al. supports the position that mutating CDRs by unspecified substitutions (with respect to amino acid position(s) and identity of the amino acid(s) to be substituted) as in claims 36 and 40 would lead to unpredictable results.  Mutating CDRs as in claim 37 where the resulting CDRs are highly variable as compared to the disclosed VHH would also lead to unpredictable results.  The properties in claim 42 could not be predicted for the VHH having the single amino acid substitutions in the CDRs (see claim 36, part (a).
The claimed genus of PD-1 binding molecule VHH is not adequately described.   The specification does not disclose of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 
	The claimed genus of PD-1 binding molecules is not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-38, 40-42, 48, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 36 and 37 are indefinite in reciting “(for example, VHH).”
	Claim 38 is indefinite in reciting “for example.”
Claim 40 is indefinite in reciting “(for example, 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10).”
Claim 41 is indefinite in reciting “for example” in multiple places.
	Claim 55 is indefinite in reciting “such as cancers.”
Regarding claims 36-38, 40-41, and 55, the phrases "for example" and “such as” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 36-37 have been interpreted as requiring a PD-1 binding molecule that is a VHH in view of the recitation “wherein the VHH” in each of these claims.
Claim 41 is confusing in reciting “distinct specificity.”  The term “distinct specificity” in claim 41 is a relative term which renders the claim indefinite. The term “distinct specificity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 42 is indefinite in reciting “does not substantially bind.”  The term “substantially bind” in claim 42 is a relative term which renders the claim indefinite. The term “substantially bind” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 42 is confusing in reciting “is stable at least 60℃.”  It appears that a word may be missing.  It is not clear what was intended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-38, 40-42, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15 of copending Application No. 17/606,744. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 is directed to a bi-specific antibody comprising a first targeting moiety which specifically binds to PD-1 and is a VHH with CDRs of SEQ ID NOS: 1, 2, and 3.  Co-pending claim 2 recites SEQ ID NO: 7.  Co-pending claim 8 recites SEQ ID NO: 10.  SEQ ID NOS: 3, 2, and 1 correspond to instant SEQ ID NOS: 13, 14, and 15, respectively.  Co-pending SEQ ID NOS: 7 and 10 contain these CDRs.   Co-pending SEQ ID NO: 7 corresponds to instant SEQ ID NO: 42.  (See instant claim 40, part (B.)  Co-pending SEQ ID NO: 10 is an IgG4 Fc fusion of SEQ ID NO: 7.  (See instant claim 41.)   Co-pending claim 9 discloses the limitations of instant claim 42, part (a).  Co-pending claim 15 discloses the limitations of instant claim 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa